
	
		II
		111th CONGRESS
		1st Session
		S. 1768
		IN THE SENATE OF THE UNITED STATES
		
			October 8, 2009
			Mr. Burr (for himself
			 and Mrs. Hagan) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To adjust the boundaries of Pisgah National Forest in
		  McDowell County, North Carolina.
	
	
		1.Short titleThis Act may be cited as the
			 Pisgah National Forest Boundary
			 Adjustment Act of 2009.
		2.Boundary
			 adjustment, Pisgah National Forest, North Carolina
			(a)Boundary
			 adjustmentThe boundaries of
			 Pisgah National Forest in McDowell County, North Carolina, are modified to
			 include a parcel of land consisting of approximately 301 acres, of which
			 approximately 213 acres are owned by the United States and administered by the
			 Forest Service, as generally depicted on the map entitled Proposed
			 Proclamation Boundary Change, Grandfather Ranger District, Pisgah National
			 Forest and more particularly delineated and described according to the
			 final boundary adjustment map and boundary description prepared by the Forest
			 Service.
			(b)Availability and
			 correction
				(1)AvailabilityThe maps referred to in subsection (a)
			 shall be on file and available for public inspection in the Office of the
			 Regional Forester, Atlanta, Georgia.
				(2)CorrectionThe Secretary of Agriculture may make minor
			 corrections to the maps.
				(c)Land
			 acquisitionSubject to the
			 appropriation of funds to carry out this subsection and the consent of the
			 owner of the private land included within the boundaries of Pisgah National
			 Forest by subsection (a), the Secretary of Agriculture may acquire the private
			 land.
			(d)Management of
			 acquired land
				(1)In
			 generalAny federally owned land that has been or hereafter may
			 be acquired for National Forest System purposes within the boundaries of Pisgah
			 National Forest, as modified by subsection (a), shall be managed as land
			 acquired under the Act of March 1, 1911 (commonly known as the Weeks
			 Law) (16 U.S.C. 480 et seq.), and in accordance with the other laws and
			 regulations pertaining to the National Forest System.
				(2)Boundary
			 adjustmentNothing in this subsection limits the authority of the
			 Secretary of Agriculture to adjust the boundaries of Pisgah National Forest
			 pursuant to sections 10 and 11 of that Act (16 U.S.C. 519, 521).
				(e)Relation to Land
			 and Water Conservation Fund Act of 1965For purposes of section 7
			 of the Land and Water Conservation Fund Act of 1965 (16 U.S.C. 460l–9), the boundaries of Pisgah
			 National Forest, as modified by subsection (a), shall be considered to be
			 boundaries of Pisgah National Forest as of January 1, 1965.
			
